        Case 1:20-cv-10810-RGS Document 22 Filed 12/16/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
JONATHAN MONSARRAT,                 )
                                    )
Plaintiff,                          )
                                    )              CIVIL ACTION NO. 20-cv-10810-PBS
v.                                  )
                                    )
RON NEWMAN                          )
                                    )
                                    )
Defendant.                          )
____________________________________)

                            NOTICE OF APPEARANCE AND
                          REQUEST FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that the undersigned appears as counsel on behalf of plaintiff

Jonathan Monsarrat and requests that all notices given or required to be given in this case and

all papers served in this case be given to and served upon him via ECF or as follows:

                      Ryan D. Sullivan
                      Curran Antonelli, LLP
                      10 Post Office Square, Suite 800 South
                      Boston, MA 02109
                      617-410-6340
                      617-431-1456 (fax)
                      rsullivan@curranantonelli.com

DATED: December 16, 2020

                                           Respectfully submitted,


                                           /s/ Ryan D. Sullivan
                                           Ryan D. Sullivan (BBO#660696)
                                           rsullivan@curranantonelli.com
                                           Curran Antonelli, LLP
                                           10 Post Office Square, Suite 800 South
                                           Boston, MA 02109
                                           617-410-6340
                                           rsullivan@curranantonelli.com
         Case 1:20-cv-10810-RGS Document 22 Filed 12/16/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF), on December 16, 2020.
                                   /s/ Ryan D. Sullivan




                                                  2
